DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/20/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Shima (U.S Patent No. 6,940,615 B1) teaches that a device information includes address information and synchronization information of the image forming apparatuses included in a group, and where in a processor is to: determine whether application synchronization of all image forming apparatuses included in the group is completed based on the synchronization information, and if it is determined that the application synchronization of all image forming apparatuses included in the group is completed, control the communication device to notify a server of completion of synchronization. 
Kawaura (U.S Patent No. 10,277,767) is a general background reference that teaches an image forming apparatus includes a storage section that stores programs for carrying out processes, an updating data selection section that selects an updating data for at least one of programs from an updating data group, based on a program that is started or is startable, and an updating section that updates at least one arbitrary program stored in the storage section based on the selected updating data.
Schleede et al. (U.S Patent No. 10,367,957) is related to a system and method for managing data-receiving devices and finds particular application in connection with a method of providing native scalable management of a fleet of managed devices.
Nakamura et al. (U.S PreGrant Publication No. 2002/0161740 A1) is related to an image forming apparatus that includes a storage section that stores programs for carrying out processes, an updating data selection section that selects an updating data for at least one of programs from an updating data group, based on a program that is started or is startable, and an updating section that updates at least one arbitrary program stored in the storage section based on the selected updating data.
Kobayashi (U.S PreGrant Publication No. 2011/0252416 A1) teaches a device driver setting device that includes an acquiring unit, an allowing unit, and a writing unit. The acquiring unit acquires, from a data group constituting a device driver, condition information for each of one or more items which the device driver refers to. The condition information for each of the one or more items indicates a condition which can be taken by a setting value to be set in each of the items. The allowing unit allows a user to select a setting value which is to be set in each of at least a part of the items acquired, in accordance with the condition information associated with each of the at least a part of the items acquired. The writing unit writes setting values which are to be set in the respective items acquired into the data group based on a result of the selecting.
Derouchie et al. (U.S PreGrant Publication No. 2015/0254035 A1) is related to an apparatus, method, and computer-readable storage medium including displaying a plurality of device groups, each of the plurality of device groups including a plurality of devices, receiving a selection of a device group of the plurality of device groups and a request to add a driver package to the device group, and assigning the driver package to the device group by associating the driver package with the device group.
Han (U.S PreGrant Publication No. 2018/0341434 A1) is pertinent since it relates to when determining that a current time is equal to an update time set within an update time range defined by a user, the second circuitry acquires, from a server via the first device and a network, update target application information indicating a target application among the one or more applications installed in the second device. requests, to the server via the first device, downloading of the target application, acquires the target application from the server via the first device, and installs the acquired target application in the second device.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 7, 9, 10 - 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al. (U.S PreGrant Publication No. 2020/0133595 A1, hereinafter ‘Matsui’).

With respect to claim 1, Matsui teaches an image forming apparatus (e.g. any device 10, ¶0024) comprising: a communication device (Fig. 1) to receive device information regarding image forming apparatuses included in a group to which the image forming apparatus belongs and application list information regarding an application list applied to the image forming apparatuses included in the group (e.g., acquiring device information associated to the devices in a group of devices 10-N and application list (e.g., installed applications), ¶0024 - ¶0028, ¶0054, ¶0060, ¶0077, Fig. 1); and 
a processor to: synchronize applications installed in the image forming apparatus based on the received application list information (e.g., based on the acquired device information and application list, a control unit can install, update and remove the applications from each device, ¶0027, ¶0060), and 
control the communication device to transmit the device information and the application list information to another image forming apparatus included in the group to which the image forming apparatus belongs based on the device information (e.g., once the control unit updated/removed the applications, it causes each device to have the updated/removed application(s), ¶0027, ¶0057 - ¶0060).  

With respect to claim 2, Matsui teaches the apparatus as claimed in claim 1, wherein the processor is to delete or limit access to applications that are not included in the application list information (e.g., removing application(s) from installed applications, ¶0060).  

With respect to claim 3, Matsui teaches the apparatus as claimed in claim 1, wherein the processor is to install an application that is not installed in the image forming apparatus from among applications included in the application list information, in the image forming apparatus (e.g., Install an application that not installed in the device 10 from applications included in the application list, in the device, ¶0006, ¶0027 - ¶0029, ¶0032).

With respect to claim 4, Matsui teaches the apparatus as claimed in claim 1, wherein the communication device is to receive an installation file corresponding to an application that is not installed in the image forming apparatus from another image forming apparatus included in the group (e.g., can acquire any information corresponding to the application from any device to be updated, installs or removed to device to be managed, ¶0032, ¶j0075 - ¶0079, Fig. 4).

With respect to claim 5, Matsui teaches the apparatus as claimed in claim 4, wherein the other image forming apparatus is a first image forming apparatus in the device information or an image forming apparatus that provides the device information to the image forming apparatus (e.g., acquiring device information from any device in order to update/install/remove application to any designated device, ¶0043, ¶0048).  

With respect to claim 6, Matsui teaches the apparatus as claimed in claim 1, wherein the processor is to update synchronization completion information in the device information upon completion of application synchronization (e.g., upon performing the process of  updating, the updated application is provided to the device, ¶0060).

With respect to claim 7, Matsui teaches the apparatus as claimed in claim 6, wherein the processor is to control the communication device to transmit the updated device information to another image forming apparatus (e.g., each device can obtain an updated application and device information, Fig. 4, ¶0060).

With respect to claim 9, Matsui teaches the apparatus as claimed in claim 1, wherein the application list information includes a plurality of functions supportable by the image forming apparatus and information regarding an application applied to each of the plurality of functions, and wherein the processor is to synchronize an application installed in the image forming apparatus using application information corresponding to the function based on a function supported by the image forming apparatus (e.g., refer to ¶0026 wherein provide a plurality of functions within said device).  

With respect to claims 10 – 13 and 15, these are method claims corresponding to the apparatus claims 1 – 4 and 9, respectively.  Therefore, these are rejected for the same reasons as the apparatus claims 1 – 4 and 9, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Lee et al. (U.S Patent No. 10,289,744 B2, hereinafter ‘Lee’).

With respect to claim 8, Matsui teaches the apparatus as claimed in claim 1, wherein Matsui teaches all the limitations of claim 8, except for the device information includes address information and synchronization information of the image forming apparatuses included in a group, and notify a server of completion of synchronization.
However, the mentioned claimed limitations are well known in the art as evidenced by Lee.  In particular, Lee teaches wherein the device information includes address information and synchronization information of the apparatuses included in the group, and wherein the processor is to: determine whether application synchronization of all apparatuses included in the group is completed based on the synchronization information, and if it is determined that the application synchronization of all apparatuses included in the group is completed, control the communication device to notify a server of completion of synchronization (Lee: e.g., Address information and “synchronization information” are required in the process of installation and determination that a second content identification information corresponds to a first content; wherein a server may obtains related information regarding content in other devices, Claim 6, Col 3 (line 46) to Col 4 (line 25), Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Matsui as taught by Lee since Lee suggested in Claim 6, Col 3 (line 46) to Col 4 (line 25) and Fig. 2 that such modification of having a device information including address information and synchronization information would manage content to be automatically installed from a first device to a second device when content is shared with a plurality of devices.

With respect to claim 14, this is a method claim corresponding to the apparatus claim 8.  Therefore, this is rejected for the same reasons as the apparatus claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674